DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed on 7/13/2022 has been considered. See the attached PTO 1449 form.

Status of Action/Claims
Receipt of Remarks/Amendments filed on 6/16/2021 is acknowledged. Claims 1-24, 26-28 and 36-37 are pending in this application. Claims 18, 36 and 37 have been amended. Claims 1-17 have been withdrawn. Accordingly, claims 18-24, 26-28 and 36-37 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.
Claim Interpretation
Claims 21 and 37 contain the transitional language “consisting essentially of”.  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant's invention. PPG Industries Inc. V Guardian Industries Corp. 48 USPQ2d 1351 (Fed. Cir. 1998) and In re De Lajarte 337 F.2d 870, 143 USPQ 256 (CCPA 1964) See MPEP 2111.03.
The instant specification does not define the term “consisting essentially of” in a manner that would allow one skilled in the art to determine what basic and novel characteristics are being materially affected.  The specification of the instant application teaches that the compositions is useful as a seed lubricant or flow aid (Pg. 27-28 of instant specification). This is the same activity described by Rose (US2014/0069001A1) for its compositions (see Rose: Para 0030). The addition of other ingredient such as coir to this composition does not change or “materially affect” the flowability of the composition. Thus, additional ingredients are not excluded from the instant claims.

New/Maintained Claim Objection(s) / Rejection(s)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Particularly, claim 24 recites wherein said treatment composition is a dry, particulate composition and this limitation fails to further limit the subject matter of claim 18, upon which claim 24 depends, because claim 18 also recites wherein the seed treatment composition is in dry, particulate form.	
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18, 19, 23, 24, 26, 27 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2012/0220454 A1; Aug. 30, 2012) in view of Scott et al. (US 2,967,376; Jan. 10, 1961).
Chen throughout the reference teaches seed coating compositions. Chen teaches a seed coating composition comprising at least one seed and at least one layer coating all or part of the seed and the coating layer comprising corn starch (see: Para 0048; Claims  1 and 12). Chen teaches wherein at least one seed is an agglomeration of two or more seeds (Claims 12; Para 0019). In the seed coating composition, Chen does not require inclusion of components other than corn starch and thus the amount of corn starch equates to 100% and reads on the instantly claimed limitation wherein at least about 20% by weight of the composition is ground corn component. With respect to the weight of waxes, carbonaceous materials, silicon-containing compounds, microorganisms, and polymers being less than about 5% in claim 18, the limitation “less than about 5%” is interpreted as including 0% of these materials and since Chen does not require there being any weight of these materials, the Chen reference reads on this limitation in claim 18. Chen discloses that the seed coating composition is of substantially uniform size of from between 10 micrometers and 4 mm in diameter (Para 0057), which overlaps the particle size recited in the instant claim. Chen discloses the composition comprising corn starch which comprises particles (i.e. powder ingredients) ranging from 10 micrometer to 4mm in diameter, and since Chen is teaching the composition being just powdered corn starch which includes blend of several particles (i.e. blend of powder ingredients) of corn starch, this reads on the limitation wherein the composition comprises a blend of powder ingredients having an average particle size of less than about 175 microns. Chen discloses the seed coating composition can flow better than the non-coated seed (Para 0021). Further, Chen discloses corn seed (vegetable seed) as the seed (Para 0025). 
The teachings of Chen have been set forth above.
Chen does not expressly teach wherein seeds comprise from about 0.2% to about 0.4% by weight of a seed treatment composition based on the weight of the seed taken as 100%. However, this deficiency is cured by Scott.
 Scott et al. teaches method for treating seeds, and product of said method and particularly to an improved coating process to provide free-flowing coated seed (Col. 1, line 1 to Col. 3, line 57; Claims). The coating process comprises mixing dry seed with from about 1% to about 5% by weight of dry seed of material which includes corn starch for improving the flowability (Claims 1, 4, 8 and 10). The instant claims recites “about 0.4%” for the weight of seed treatment composition and Scott teaches about 1% by weight of corn starch and about 1% reads on about 0.4% recited in instant claims.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Scott and have the seed coating composition comprising corn starch taught by Chen in the amount taught by Scott. As discussed supra, Chen discloses the seed composition provides improved flowability of the seed and Scott teaches including about 1% to about 5% by weight of dry seed of material which includes corn starch for improving the flowability. Thus, since Chen is silent regarding the amount of the seed coating composition per weight of the seed, one would have been motivated to look towards Scott because Scott teaches an amount which improves the flowability of the seed. 
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 18, 19, 20-22, 23, 24, 26, 27, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2012/0220454 A1; Aug. 30, 2012) in view of Scott et al. (US 2,967,376; Jan. 10, 1961) as applied to claims 18, 19, 23, 24, 26, 27 and 36 above, and further in view of Rose et al. (US 2014/0069001 A1; Mar. 13, 2014). 
The teachings of Chen and Scott have been set forth above. 
Chen further discloses the seed coating composition can also comprise nutrient such as micronutrient and macronutrient which include zinc and calcium (Para 0045), but does not expressly exemplify the seed treatment composition comprising such nutrient. Further, while Chen teaches the treatment composition comprising corn starch, it does not teach the treatment composition comprising corn meal. However, these deficiencies are cured by Rose et al. 
Rose throughout the reference teaches planting mix compositions that include pelletized mixture of coir, cornmeal or corn flour and fungicide, lime or compost, wherein the seeds are encased within the pellets (see: Abstract; Claims). Rose also teaches incorporating nutrient such as calcium and zinc as they are essential to the growth of plants (Para 0040). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Rose and include corn meal and nutrient such as calcium and zinc in the seed treatment composition of Chen. One would have been motivated to do so because Chen already teaches its treatment composition comprises corn starch and it would have been obvious to one of ordinary skill in the art to try and substitute the different types of corn forms used in seed treatment compositions as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). Further, as discussed supra, Chen already discloses the seed coating composition can also comprise nutrient such as micronutrient and macronutrient which include zinc and calcium and Rose provides the motivations that these nutrients are essential to the growth of plants. Thus, one skilled in the art would have been motivated to include the nutrient into the seed composition of Chen.
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 18, 19, 23, 24, 26, 27, 28 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2012/0220454 A1; Aug. 30, 2012) in view of Scott et al. (US 2,967,376; Jan. 10, 1961) as applied to claims 18, 19, 23, 24, 26, 27 and 36 above, and further in view of Rosa et al. (US 2007/0207927 A1; Sep. 6, 2007).
The teachings of Chen and Scott have been set forth above. 
The above cited references do not teach the seed treatment composition further comprising mica coated with titanium dioxide. However, this deficiency is cured by Rosa et al.
Rosa et al. teaches a seed coating composition to facilitate the binding of bioactive ingredient to seed and allowing for the flowability of the coated seed during planting comprising a binder, a wax, a pigment and one or more stabilizers. It further teaches that the pigment is preferably a titanium dioxide coated mica (Abstract; Para 0017).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Rosa et al. and include the pigment taught by Rosa et al. One would have been motivated to do so because both Chen and Rosa teach seed coating composition which improve flowability of the coated seed and Rosa discloses that pigments such as titanium dioxide coated mica are known to be used for seed coating compositions and it would have been obvious to one skilled in the art to use a pigment such as titanium dioxide coated mica based on the color preference, which is routine in the art. Further, Chen discloses the seed coating composition can also include mica and thus one skilled in the art would have had a reasonable expectation of success of incorporating a titanium dioxide coated mica pigment. 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Response to Arguments
Applicant's arguments filed, 6/16/2022, with respect to the 103 rejections have been fully considered but they are not persuasive. 
Applicant argued the seed treatment compositions of the pending claims are powders and in contrast, Chen discloses that its coated seed have layers that are film-coated wherein thin film can smooth the surface of the seed coating and only increase the raw weight of the seed 1% to 5%, far less than traditional powder coatings. Applicant argued that Chen’s invention relates to seeds coated with guar or guar derivatives and Chen specifically refers to guar or guar derivatives as a film coating layer. It was argued that thus Chen teaches away from powder coating having an average particle size of less than about 175 micrometers. 
In response, firstly it is argued that Chen teaches a seed composition comprising at least one seed and at least one layer of coating all or part of the seed, wherein the layer is selected from the group which includes guar, guar derivatives and corn starch (claim 1). Thus, while Chen discloses the seed coating layer can include guar or guar derivatives, Chen does not require a seed coating layer comprising guar or guar derivative. The teachings of Chen suggest that the seed coating can include only corn starch and does not require a layer which include guar or guar derivatives and thus applicant’s argument that Chen is directed towards film coatings and teaches away from powder coatings is not persuasive because while in some embodiments Chen does teach including a layer which is a film coating, the reference does not require the seed coating composition in the form of film coating. Further, Chen discloses that the seed coating composition is of substantially uniform size of from between 10 micrometers and 4 mm in diameter (Para 0057), which overlaps the particle size recited in the instant claims and thus reads on the composition comprising a blend of powder ingredients having an average particle size of less than about 175 micrometers. Thus, applicant’s argument that Chen teaches away from a powder coating are not persuasive at this time. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616